FILED
NORTH CAROLINA | IN THE GENERAL COURT OF JUSTICE
2020 HAR 31: A iO 3b SUPERIOR COURT DIVISION
RANDOLPH COUNTY, , HCO. CSOT NO. 20 CVS 695
BY I2A
CARLTON T. BOYLES,
Plaintiff,

 

 

Vs.

LANGMORE CAPITAL, LLC, and,
EQUITY TRUST COMPANY,
Defendants. —

COMPLAINT

 

The Plaintiff, CARLTON T. BOYLES, referred to herein as “Boyles”,
complaining of the Defendants, LANGMORE CAPITAL, LLC, referred to herein as
“Langmore”, and EQUITY TRUST COMPANY, referred to herein as “Trust”,
individually and collectively, as follows:

PARTIES

1. At all times herein mentioned, Plaintiff, Boyles, was a citizen and
resident of Trinity, Randolph County, North Carolina.

Za Defendant, Langmiore Capital, LLC, is a Limited-Liability Company
trading under the name of Langrmore Capital, LLC, at all times hereinafter
mentioned as pertinent to this action, specialized in the sale of gold and silver bars,
rounds, and coins, with offices and a place of business at $350 Wilshive Bivd #205,
Beverly Hills. 90212. CA; and Langmore Capital, LLC is a Wyoming Domestic
Limited-Liability Company filed on June 4, 2019, trading and doing business in the

State of North Carolina as set out herein.

 

 

3. Defendant, Equity Trust, operating as Equity Trust Company and
Equity Institutional, referred to as “Equity” ,as fiduciary and trust company with
130K+ clients and $25 billion in IRA trust assets under custody, with offices at 1
Equity Way, Westlake, OH 44145; and Plaintiff is informed and believes and
therefore alleges is a trust company incorporated under the laws of the State of
Ohio, which at all times pertinent hereto was conducting business as alleged herein

in the State of North Carolina.

Case 1:20-cv-00545-CCE-LPA Document 4 Filed 06/17/20 Page 1 of1i1
4. At all times herein mentioned. Plaintiff was, and now is, the owner of
certain IRA trust assets and savings as set out hereinafter

SHIPPING AND TRANSACTION AGREEMENT —LANGMORE CAPITAL

a Defendants jointly and severally, combined, conspired, and cooperated
to unlawfully and fraudulently convert and take the sum of $437,328.77 belonging
to Plaintiff on November 11, 2019, as alleged herein under the unlawful euise of a
purported document entitled “SHIPPING AND TRANSACTION AGREEMENT”
under the purported date of 10/28/2019 [herein referred to as “Shipping” document].
Plaintiff never signed, authorized, nor approved said document or its contents. nor
otherwise authorized said document or transaction in any manner, and said
document was unlawful and void as to Plaintiff. In fact Plaintiff never saw said
document nor its contents until 12/18/2019, after December 5, 2019, when Plaintiff
complained and reported the illegal conversion of Plaintiffs savings to the North
Carolina Attorney General and Defendants, and after said illegal conversion of
Plaintiff's savings by Defendants had in fact occurred on November 11, 2019 [see
Complaint Exhibit 1, Quarterly statement of Defendant Equity Incorporated herein
by reference].

6. Said Shipping document and transaction was never signed, approved,
nor authorized by Plaintiff, Carlton Boyles, and came about as follows:

7. On 11/6/2019, a representative of Defendant Langmore telephoned
Plaintiffin North Carolina and read a Langmore Invoice dated 11/6/2019 to
Plaintiff on the telephone [see Complaint Exhibit 2, Invoice, incorporated herein by
reference]. Plaintiff told him he did not approve it and would not approve the said
Invoice until he received and reviewed the written invoice. Plaintiff received
Langmore’s said written Invoice dated 11/6/2019 in North Carolina on 11/7/2019,
and called Langmore on 11/7/2019 and told Langmore that they had overcharged
him for two items in the total amount of $250,841.91 for overcharges of Plaintiffs
savings and that he did not approve the Invoice or transaction. Langmore asserted
that the coins were valued properly. Plaintiff informed Langmore that he was not
going to enter into that transaction.

8. Plaintiff received another Langmore Invoice dated 11/7/2019 from
Langmore in North Carolina on 11/8/2019, which did not correct the overcharge.
Plaintiff called Langmore on that date and informed Langmore they had not
corrected the overcharge and told them that he cancelled and rescinded said
transaction. Langmore said they would have their lawyers work it out, and that
they would loose lot of money if they reversed it. Langmore fraudulently concealed,

2

Case 1:20-cv-00545-CCE-LPA Document 4 Filed 06/17/20 Page 2 of 11
and failed to inform Plaintiff, that they subsequently illegally converted the sum of
$437,328.77 belonging to Plaintiff on November 11, 2019, without Plaintiffs
knowledge or authorization [see Complaint Exhibit 1, Quarterly statement of
Defendant Equity, incorporated herein by reference] and in violation of Plaintiff's
directions.

9. On November 8, 2019, Boyles informed Equity that Langmore had
defrauded him for two items in the amount of $250,841, and directed Equity to
reverse the transaction and return $437,328.77 to Boyles. On November 11, 2019,
Defendant Equity Trust transferred to Defendant Langmore, in violation of Boyles’
directive, and thereby converted the sum of $437,328.77 belonging to Plaintiff from
Plaintiffs savings account with Equity [see Complaint Exhibit 1, Quarterly
statement of Defendant Equity incorporated herein by reference]. Defendant Equity
Trust had no authorization written or verbal, for said transfer out of Plaintiffs
savings account, and said transfer was in violation of Plaintiffs express directions
to Equity. Defendant Trust had a genuine signature of Boyles — “Account Transfer”
Page 2 dated 10/29/2019 [see Complaint Exhibit 3]. Equity Trust had The Account
Transfer with Plaintiff's valid signature on 10/29/2019, from which it should have
determined that Plaintiffs purported signature on the Shipping document and
Certificate of Completion prepared by Langmore, dated 10/29/2019, contained
Plaintiff's forged signature, all before transferring $437,328.77 to Langmore from
Plaintiffs account with Equity on November 11, 2019. The Shipping Agreement was
not authorization to transfer Boyles’ savings and investment and was not sent to
Plaintiff until 12/18/2019, and not in existence when Equity transferred the funds.

10. The Langmore Shipping Agreement was not sent to Boyles until after
Plaintiffs Complaint to the NC Attorney General on December 18, 2019, but was
falsely dated 10/28/2019.

11. Equity transferred and converted Boyles’ funds on 11/11/2019, without
any authorization or directive from Plaintiff. Langmore unlawfully invoiced
Plaintiff Boyles without any agreement or authorization.

12. Langmore represented to the NC Attorney General that “On November
26, 2019 all metals were shipped to the Delaware Depository and deposited into Mr.
Boyles’ Equity Trust Account #200394655.” This leaves the overcharged amount of
$252,594.15 due from Defendant Langmore as set out in Complaint Exhibit 4.

13. On February 21, 2020, Plaintiff made a demand on Langmore and
Equity for reimbursement to Mr. Boyles of the sum of $437,328.77, together with
interest at the legal rate of Eight Percent Per Annum (8%), and that Langmore
veimburse Mr. Boyles in the amount of $252,594.15 for overcharges of Plaintiff's

3

Case 1:20-cv-00545-CCE-LPA Document 4 Filed 06/17/20 Page 3 of 11
savings by Defendant Langmore. Neither Langmore nor Equity have made any
reimbursement to Boyles. In order to recover Boyles investment said overcharge,
Boyles has been required to file this lawsuit and incur substantial legal expenses.
The Agreement provides that no suit can be filed after one year and all claims are
subject to arbitration. Boyles is not obligated under any provisions of the Agreement
in that he never signed it nor authorized it in any way.

14. Boyles has made demand on DELAWARE DEPOSITORY to deliver his
bullion and coins in compliance with his IRA, and Delaware accounted for the
bullion and coins transferred to it for deposit by Langmore in the amount of
$184,734.89, a loss of $252,593.88. Said loss of $252,593.88 was caused by the acts
and conduct of Defendants and transactions set out above and damaged Plaintiff in

that amount.

UNFAIR AND DECEPTIVE ACTS OR PRACTICES
(N.C. Gen. Stat §75-1.D

15. Plaintiffincorporates and re-alleges Paragraphs 1 through 14 of this
Complaint.

16. Defendants’ said acts and practices violate North Carolina General
Statute Sec. §75-1.1 for unfair or deceptive acts or practices in or affecting commerce
in that: Defendants said acts and practices were or possessed the tendency to be
unfair or deceptive acts or practices and defrauded Plaintiff of his investment funds
in the amount of $252,593.88. Defendant’s said acts and practices were in or
affecting commerce, and proximately caused actual injury and damages to the
Plaintiff in the amount of $252,593.88, and violate N.C. Gen.Stat. § 75-1.1.

17. On November 6 and 7, 2019, and other dates in the course of dealings
as set out above, Defendant Langmore fraudulently misrepresented to Boyles that it
had acquired bullion and coins for Boyles in the amount of $437,328.77, in order to
induce Boyles to transfer and invest Boyles’ investment savings with Langmore in
the amount of $437,328.77. Boyles relied upon Langmore’s said misrepresentation
and fraud in transferring said sum to Equity for investment in trust. However,
Boyles’ said transfer to Equity was subject to Equity transferring and investing the
funds as solely and exclusively as specifically directed by Boyles, which Equity
failed to do thereby damaging Boyles as set out herein [See Equities’ custodial
agreement for Gold Silver Self-Directed IRA (entitled “Application — Traditional,
Roth, or SEP”) page 4 of 5. Complaint Exhibit 5].

WHEREFORE, Plaintiff prays the Court as follows:

Case 1:20-cv-00545-CCE-LPA Document 4 Filed 06/17/20 Page 4 of 11
1. That Plaintiff have judgment against the Defendants jointly and
severally in excess of $437,328.77, or in the alternative in the amount of
$$252,593.88, for loss and conversion of Plaintiffs investment bullion and coins,
together with interest at the maximum legal rate of Eight Percent Per Annum (8%)
from November 11, 2019 until paid.

2. That Plaintiff have judgment against the Defendant Langmore in the
amount of 252,593.88 for overcharges of Plaintiffs savings by Defendant Langmore,
or in the alternative in the amount of $269,734.43 for loss and conversion of
Plaintiffs investment bullion and coins.

3. That Defendant have and recover treble damages, attorney fees and
legal expenses pursuant to N. C. Gen. Stat. § 75-1.1, § 6-21.85 and 1A-1, and other

provisions of the law.

 

4. Interest and court costs be taxed against the Defendants.
a
Ai L ee .
This the}_/ day of March, 2020. Lo fo
hi ne OE
<> AF a |
4S ZK : a .
Proper E.Cawing’ Attorneyfor Plaintiff
1004 North Main Street, Stite 105

_ High Point, North Carolina 27362
Telephone No. (836) 885-2331
Email: lawing@justice.com
North Carolina State Bar No. 2652

COMPLAINT EXHIBITS

Complaint Exhibit 1, Quarterly statement of Defendant Equity Incorporated

Complaint Exhibit 2 Langmore Invoice dated 11/6/2019.

Complaint Exhibit 3 “Account Transfer” Page 2 dated 10/29/2019.

Complaint Exhibit 4 overcharged amount of $250,841.91 received by Defendant
Langmore

Complaint Exhibit 5 Equities’ custodial agreement for Gold Silver Self-Directed IRA

(entitled “Application — Traditional, Roth, or SEP”

Case 1:20-cv-00545-CCE-LPA Document 4 Filed 06/17/20 Page 5 of 11
NORTH CAROLINA
RANDOLPH COUNTY VERIFICATION

The undersigned, being first duly sworn, deposes and says:

That he is the Plaintiff herein, a North Carolina citizen and resident; that he
has read the foregoing document, and knows the contents thereof, and that the
same is true of his own knowledge, except as to the matters therein stated upon
information and belief, and as to those, he believes it to be true.

Pa pid.
This thedle. day of March, 2020.

 

Sworn to and subscribed before me this
=te™ day of March, 2020.

 

 

: , 4g

. ww oo’ © o i,

7 Sg te
Pa f-L Aw x Nk cL yy ~ = yOTAa, @ 2
Donna K. Lawing Notary Public) = 2 * ot
2 “UBS =
. ; OS fQOB I st 2s

My Commission expires: / / AS / ACO 4D ©

4 ss
nn PH COURS

Case 1:20-cv-00545-CCE-LPA Document 4 Filed 06/17/20 Page 6 of 11
 

EXHIBIT 1 - EQUITY QUARTERLY STATEMENBIEXGERRT] od 96/62/206—7 ywoeltest],

 

wuareriy Statement

   

 

 

 

 

 

 

 

fie

 

Sek T ES

KA
ee
Dp
o

ane

 

 

TA 1/2019

11/27/2019

11/27/2019

THEF2078

VA7f2019

1127/2019

wesireni Purchas

    

1
37,328.77 Shares
Wire Disbursement
lnvesiment Purchase
Langmore Capital, LLC
Invesinent Purchase
Receive Free

invesimeni Purchase

Trace Daie: 11/27/19, Seitle Dais:

127/15

317.00 Shares
Receive Fres
iivesinisnt Purchase

Trade Dats: 11/27/19, Settle Date:

W279
&5.00 Shares
maceive Free

investment Purchase

Trade Date: 17/27/19, Setiie Date:

11/27/19

4.00 Shares

Receive Free
invesimeni Purchase

Trade Date: 14/27/19, Ssitle Date:

V12Fris

&.00 Shares

Receive Free
lnvestmeni Purchase

Trace Date: 11/27/19, Settle Date:

Tig
4.00 Sharas
Reosive Free

lnvestraent Purchase

Trace Date: 11/27/18, Setile Date:

V/27TNhS

19.00 Shares
Raceive Frac
Investment Purchase

Trade Date: 17/27/49, Seitle Dats:

1/27/18

52.00 Shares

a
He Date: 11/11/19, Seitle Date:

  

$0.00

$437,430.86
Langmore Capital, LLC $0.00
800077533
Langmore Capiial,LLG -§437 328.77
S00077533
Gold Canadian Polar Bear 1/10 56.00
Of
SO00064437
Goid 1/10 oz Canadian Poter $0.00
Bear 2019
SO00838i7
GOLD CANAD MPLF .9999 FINE 50.00
{OZ
012552
GOLD CANAD MPLF .999 FINE $0.00
oz
012752
GOLD BULL BAR RMC S999 $0.00
1OZ ROYAL CANADIAN
S00000001699
GOLD CANAD MAPLE LEAF 1/4 80.00
Oz
0771196
CANADIAN MAPLE LEAF 1/2002 $0.00

002568 ER wid

 

 

 

=F Pe otter ge

 

Case 1:20-cv-00545-CCE-LPA Document 4 Filed 06/17/20 Page 7 of 11
A

 

 

   
 
  

EXHIBIT 2-LANGMORE INVOICE 11/6/2019

BILLING ADDRESS:
Langmore Capital

2350 Wilshire Bivd, Suite 203

Beverly Wills, Ca 90212

 

Gag] ©: (853) 2930207 Purchase invoice
—_— ETC Account #200394655

i Wwianemareca sit, aloom
ee a

 

ee SICOM

9350 Wilshire Biv, Suite 203 -
Beverly Hills, CA 902412 : DELIVERY ADL

Delaware Depository & Serv Hyices
3601. N. Market Street

Witmington, DE 18802

Dr
ro

ir }

 

 

 

Corot ea eran)

20 .280z Goid RCM Maple Leaf Coin $ 3,997.88
415 idoz Silver Suilion Bars $ 2,703.00
10 loz Goid RCM Mapie Leaf Cain $ 15,053.00
52 .050z Gold ROM Manle Leaf Cain s 4 BST 4a
400 .loz Goid RCM Polar Bear Coin $ 186,544.00
334 Loz Silver RCM Maple Leaf Cain $ 6,193.62
52 502 Silver “American the Beautiful Coin $ 5,176.50
3049 1.502 Silver Arctic Fox Coin $ 226,345,600
ioz Geid Bullion Sars % 5,968.72

ERC erESe ee

 

 

Case 1:20-cv-00545-CCE-LPA Document 4 Filed 06/17/20 Page 8 of 11
   

oS EXHIBIT 3 - Equity Trust “Account Transfer’ - Genuine signature of Boyles

 

2 _ - Equity Frust Account Number __

 

 
  

 

 

 

CI ———. .--  ([] Transfer all assets in-kind [J Liquidate assets and transfer cash
[] Partial Transfer Go San Cash 4yvnount (if applicable} $
. BePaT
LIST ASSETS FOR PARTIAL TRANSFER BELOW Number of Shares or Value INSTRUC:
(Please chack one box per asset}

 

 

l.
[] liquidate or [_] In-Kind

 

 

 

ID
[] liquidate or L] In-linet
3. oe a
[} Liquidate — or (4 In-Kind
% CL] Liquidate or (J In-Kind

 

 

[_] Select if an additional Asset Sheet is provided, Account Holder must sign and date,

 

res Se

   
   

OO) (GHEE Hit MENTE ined) once nee Easier a Selle UL : Ehanviysictiyeel)

 

 

 

 

 

 

Funds availalsie iramediately upon receipt runds available after 5 business days of racein
L2] incoming Wire Transfer: [-] Regular Mail/Cashier’s Checls [_] Regular Mail/Regular Check
(Inciuded if you selected Expyass dota nash an ee : 1
Transfer Service) [_] Overnight Mail/Cashier’s Check (_] Overnight Mail/Regular Chectc
WIRE TO: OVERNIGHT MAIL: REGULAR MAI:
Citibank Equity Trust Company Equity Trust Company
451 Montgomery Street 1 Equity Way P.O. Box 451159
San Francisco, CA 94104 Westlake, OH 44145 Westlake, OH 44145

RT # if wire originates in the US: 321171184
For information regarding international wires or ACH instructions please visit:

www.equityinstitutional.com/wires Make Cheeks Pavable te:

"or Credit To: For Purther Credit To: Equity Trust Company Custodian

— Equity Trust Company Account Holder Name FBO Account Holder Name, Account #
Westlake, Ol4 44145 Account Number

 

Account #:

205575210

 

 

    

  
 

 

 

  

MERON yf Ne trons Saez
Receiving Firm information: Register P Mutual Fund Registration:
Equity Trust Cornpany Equity Trust Company Custodian Equity Trust Company Custodian

FBO Account Holder Name, Account # FBO Account Holder Name, Account #
P.O. Box 451159
Westlake, OH 44145

 

     

UR

ollion Signature Guarantee,
° Asignature guaraniee can be obtained from your dank
° if your current custadian does not require a Medallion Signature |

Guarantee, you can simply sign and date this form.

'certify that! have established or will establish 2 Self-Directed Account with the Custodian named
below. | agree to the terms of this form, | understand that | am responsible for determining my |
eligibility for all transfers and | agree to indemnify and to hold the Custodian harmless against |
any and all situations arising from an ineligible transfer. | acknowledge that the Custodian cannot '
provide legal advice and lagree to consult with my own tax professional for advice, |

 

Authorized Officer to Place “hiedallion Signature Guarantee” Stamp Here

 

Signature of Account Holder

3) x {=f

   

 

 

 

Place “Medallion Signature Guarantee” Stamp ere

 

Po, . ;
» Equity Trust Company accepts the appointment as successor custodian
i on behalf af the depositor and requests the transfer and/or liquidation

nf assets as instructed above.

¢ Authorized Signature, Equity Trust Company:

 

 

i Date:

 

©2019 Equity Trust Company Equity Institutional is a registered trademark of Equity Trust C ompany EN21, Rev. 69/2035

Case 1:20-cv-00545-CCE-LPA Document 4 Filed 06/17/20 Page 9 of 11
ETOL-OLELT IN ‘AML BALIG SalIy Meg 7EgG TOZS-S06-9E€
satAog “| uoq1eD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6E/TT/TT Uo JUaWAsINgsip ulm Psaesas jeyde; sxowisue) be QzE ‘L898 = JUBLUISBAU] JONG Yul {EIOL OF
oe to | 69'e8a'sep $ | tetes‘ose $| Bctes'vst $ | | 0;00T Ss: ~ ELOz'EZ BqUIBAON = 162
Be ‘Te8'vt$ = etoz/tE/et (Ss9P6£002) 12101 zunody yal jevonnanstt fainbs %60°SS JOAIIS Uj SUBUSEAUT JENIDY 8
= a, coe tater a ee T | . cee = =F pieo a SHeUNSeAG|jeERay + oe iz
rr - eee aBequacteg | — yuyI9BNIG plo *—B 4aAIIs sojhog ‘juoep sd GZ
I 7 - : OO WSUNSEAU | sujog aBeIUIA duisn Now uaURSAAU] ~| Tee
7 OY | ISAS %60E BPIOD %OL ION paysy SC 2
Tetye'ose “| st" vesiesz $f “| rr _ st/ee/tt s SSBILYDIIAQ PayewsyjeioL | Ez
Be weet  $laam § [ soossz S$ |  <GE/zz/tEjeuonmmysyjAynby =—t=<‘“TS*S*tCS*«*d ee
oe sez §jorer § oz" ost $ zoe —§| loveazz §!  sieguoymasomiszoor=~~—~S~S*«S lz
= _ | ae pee Tet lk T8'9z $lesercta $|  etfez/etieuonnansuqnby == | ~ebos | og
‘eorsit ¢ |) tetor’set § | oret $ 09°6? $ | Ope $|oxgre'szz §| smogxoyomyseniszost | 60 | OL
2  ifoes) Sf lope’  § | or ozs't $|ovosos =9§| ~——t/éz/tteuonmmsujAnbg==—OSCS~*~*~ss*C<CS« gL
SO eee Oost SJ ovorst §— § josuer's —§|stfz/ttieuonmasiGmby | [aL
2 | TS] Oe Sos't $j oe'sost = $ |) opeso’st $s smo seeTaidewwoupi=n z0T =| «otf OL
i _ | s0'08e $ | soo0e‘e g GT/L2/TT jeuoRMASU] Aynby OF SL
g _| eeeet $|agzist = §$ a “SL'66E $loszee’e  $| suodyeszaidewWoupioozose | of | PL
3 Fo | ores S$ Toroest = $j ovoeo’s $)i/ceietieuonmnmuiinby ya
ry (39°T1t) $j uszist  $ ‘BTzey't § $ | BE tert $ | 2296'S § Sieg UOHING PJOD “ZO T b ZL
: oF LO oT 0ST $\avasver = §  BT/ZZ/TT jeuonmnsujAynbg tte LL
i
ompre'sot § —$ | ONOv'sot S| sezIs'T os'eot'r §=$ | 99TH $|aoprs'osr =$|) = suo STOZAeeGIe|OMWOUPIOCNZ0TO | oor | 6
Bo tS wins 8) aeezietevcnmansuy andy | ee Pg
v0" ‘Lz _$ | OF'8t $ TL8T $ | To'est’9 $ SULOD JED] S|GEW} DY JBALS “20 T | tee L
: oo aes ieee pee ~ TOOL Slzsess'e $!  — @t/ez/ttleuonnagsmAynby =| ~=So@gSid
teres |S aezist gp ees | 27°86 Sloss = § | sul yeaTaidenswoupios z0s00 | zs | §
© (pnety)yesideg ff me eGR $joezsse $| GL/ZZ/TL euoRMASU|AMby = Ss~=~SC*‘“<i«‘<iaSSC*dSC
 asowsuey =o | bT6TO.! $ | orst | Sp OSTOT $josozts §| “SUIOD ulnyanesg 5q SU} UENSWY, FAA/IS 205 | as —¢
“Agpaaeyy _ BBIEYD-EAO “| "29/umog — zoor | 7 | we S180 ~ fo saseyaing =—stst=<t*~‘;~*~*~*rSC@SEYIG:*STC
4900 eI/te/et | 6to/éz/tt | por | segyseg | sag | ~~ pes, «=SS|s=StCtSCSCSS Co cuondyosag | Hawenp F7]
| H ) d I q 2 a Vv
. SS9OVGCO0C 4 JUNODYy ¥£09-9b%-ET7
ZOSST JQ ‘uowuU AK SVL HO ‘2327 8M ZTEZOG V9 ‘SIIIH Ayanag
JOdJIS JHE] UVON TO9E 69E0SP XO"g "O'd EDT SUNS “PAIG SAIUSHIAA OSES

SBalAsaS Joysodagq SIEMeElaq jeucnnysuy Aunby jeude> asow8uey

Case 1:20-cv-00545-CCE-LPA Document 4 Filed 06/17/20 Page 10 of 11
Envelope ID: 00787048-7083-4B61-BB92-757A3E69E332
af’ | EXHIBITS = Equities’ custodial agreement - entitled “Application=!"Tvadifional. Roth OE SEP™

   

page 4 of 5

a

Account Number __ 200394655

 

   

FOLLOWING SELECTIONS ARE OPTIONAL E FEATURES AVAILABLE ON YOUR EQUITY TRUST COMPANY ACCOUNT. § SELECT ONLY THE TTEM(S) YOU WISHTO AUTHORIZE, (Please Teqve™
‘crank if you do not wish to make any designations for your account.)
(] Referral: | was referred to Equity Institutional by the person referenced below. | understand that Equity Trust Company will not release information to this person
|and will not accept transaction instructions from this individual. This person is not a Designated Representative on my account.

i REFERRAL SOURCE EQUITY INSTITUTIONAL REP/REFERRAL NUMBER (if applicable}

 

 

 

 

i Interested Party Designation: | authorize Equity Trust Company to release information to the following person regarding my account including copies of quarterly
, Statements or other written, verbal, or electronic communications. | understand that Equity Trust Company will not accept transaction instructions fram this individual,
This person is not a Designated Representative on my account.

 

 

 

 

 

 

 

"INTERESTED PARTY NAME PRIMARY PHONE
| ——
| ADDRESS FAX
|
Pheasants
city STATE ZIP CODE
|
EMAIL ADDRESS EQUITY INSTITUTIONAL REPRESENTATIVE NUMBER
|

 

i] Designated Representative: This person will have the ability to direct investments on your behalf. Please see Section 8 below, for details on what authorizations a
| Designated Representative will have as a result of checking this box.

 

 

 

 

 

 

 

DESIGNATED REPRESENTATIVE NAME PRIMARY PHONE
Langmore Capital, LLC (833) 293-0107
ADDRESS FAX
9350 Wilshire Blvd., Suite 203 (800) 343-1505
| CITY STATE ZIP CODE
“everly Hills CA 90212
cath ADDRESS EQUITY INSTITUTIONAL REPRESENTATIVE NUMBER
| Processing @ LangmoreCapital.com 2072394

 

 

| FIRM NAME (IF APPLICABLE)

| FIRM ADDRESS

TAIRM CITY FIRM STATE FIRM ZIP CODE

 

 

 

 

 

 

Nyy POUR BAU NE iPM Se =k

The signature below acknowledges that | have received, read, and understand the Equity Trust Company IRA Custodial Agreement, Disclosure Statement and Fee Scheclule :

found in the /RA Custodial Account Agreement and Disclosure Statement, | acknowledge that the [RA Custodial Account Agreement and Disclosure Statement explains the |

| duties, limitations on duties, and the rights of Equity Trust Company and depositor. By signing this application below, the depositor assumes complete responsibility for
| determining contribution eligibility and tax consequences of any and all contributions or distributions; accepts and agrees to all of the terms and provisions set forth in the

IRA Custodial Account Agreement and Disclosure Statement; and has read and accepted the terms of the Fee Schedule.

Signatures—By signing below, ! hereby make the following representations:

1. Lappoint Equity Trust Company, as Custodian of my Account. | acknowledge that! have received and read Equity Trust Company's Individual Retirement Custodial Ac-
count Agreement and Disclosure Statement on the date shown below, and | agree to be bound by the terms and conditions contained in these documents. | understand
that, within seven (7) days from the date that ! open my Account, | may revoke this application and close my Account without penalty by mailing or delivering a written
notice to Equity Trust Company.

2, Lacknowledge that my Account is self directed and | am solely responsible for the selection, management, and retention of all investments held within my Account. |
understand and acknowledge that Equity Trust Company will exercise no discretion with respect to the funds in my Account, will not under any circumstances provide
investment advice or recommendations, and will in all events invest all of the funds in my Account solely and exclusively at my direction. | further understand that | am
not entering into a “trust” agreement with Equity Trust Company, but rather! am entering into a"custodial” agreement under which Equity Trust Company has no duties
or responsibilities with respect to the investment of the funds in my Account. Finally, | understand and intend that Equity Trust Company shall not assume the respon-
sibilities of a trustee, a “fiduciary,” or a person entitled to exercise any discretionary authority with respect to the funds in my Account, as those terms and concepts are
defined in the Internal Revenue Code, ERISA, or other applicable federal, state or local laws. j

“Os understand that if | have chosen to appoint a Representative in the Account Authorizations Section of this Agreement, or should | ever appoint a Representative on al

rorm acceptable to Equity Trust Company, such person is my agent and is not in any way an agent, employee, or representative of Equity Trust Company. | understand |

that Equity Trust Company has not made and will not make any recommendation or investigation with respect to my Representative, nor does Equity Trust Company on

its affiliates compensate my Representative in any manner.
| A By appointing a financial advisor, broker, financial planner or other person as a Designated Representative to your individual retirement account, you shoul

a ._ —- he a dns Ee Lee ote Ture CO ners escraed Pat PREV AAINIO

Case 1:20-cv- 00545. CCE-L LPA Document 4 Filed 06/17/20 Page 11 of 11

  

 

 
